Citation Nr: 1115568	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  07-38 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Veteran represented by:	Michael R. Viterna, Esq.


ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1968 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan, which denied the Veteran's claim.  

The Veteran filed a claim of entitlement to service connection for schizoaffective disorder, psychosis, PTSD, and bipolar complex. Although service connection for any other psychiatric disability has not been claimed by the Veteran, the Board is expanding his original claim to include all acquired psychiatric disabilities.  See Clemons v. Shinseki, 22 Vet. App.128 (2009) [a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness; he filed a claim for the affliction his mental condition, whatever it is, causes him].

Additionally, evidence has been associated with the Veteran's claims folder accompanied by a waiver of local consideration.  This waiver is contained in the Veteran's claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2010).  Furthermore, on remand, the Agency of Original Jurisdiction (AOJ) will have an opportunity to review this newly submitted evidence before readjudicating the claim.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

In order to establish service connection, there must be: (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability. See Hickson v. West, 12 Vet. App. 247, 253 (1999).

Establishment of service connection for PTSD requires: (1) medical evidence diagnosing PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See also Cohen v. Brown, 10 Vet. App. 128 (1997).

The regulations pertaining to PTSD were recently amended, and 38 C.F.R. §3.304(f)(3) no longer requires the verification of an in-service stressor if the Veteran was in a location involving "fear of hostile military or terrorist activity." Such a location is evidenced by awards such as the Iraq Campaign Medal or the Vietnam Service Medal.  Rather, lay testimony alone can be used to establish the occurrence of an in-service stressor in these situations.  The new regulatory provision requires that:  (1) A VA psychiatrist or psychologist, or contract equivalent, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD; (2) the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service; and (3) the Veteran's symptoms are related to the claimed stressor.  Id.  The liberalizing criteria contained in the new                § 3.304(f)(3) will be applied to PTSD service-connection claims that are pending as of the effective date of the regulation (July  13, 2010) and to claims filed on or after this effective date.

VA regulations provide, in pertinent part, that a veteran is presumed to be in sound condition when examined and accepted into the service except for defects or disorders noted when examined and accepted for service.  38 U.S.C.A. §§ 1111, 1137 (West 2002).  The presumption is rebutted where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  Id.

To rebut the presumption of sound condition under 38 U.S.C.A. § 1111, VA must show by clear and unmistakable evidence both that the disease or injury existed prior to service and that the disease or injury was not aggravated by service.  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  See VAOPGCPREC 3-2003; see also Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004).

If a presumption of aggravation under section 1153 arises, due to an increase in a disability in service, the burden shifts to the government to show a lack of aggravation by establishing by clear and unmistakable evidence "that the increase in disability is due to the natural progress of the disease."  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306; Jensen v. Brown, 19 F.3d 1413, 1417 (Fed. Cir. 1994); Wagner, supra.

The Veteran contends that his acquired psychiatric disorder, to include PTSD, is due to his active duty.  More specifically, the Veteran asserts that his psychiatric disorder is related to his guilt for not serving in Vietnam and anger at how military personnel were treated by United States citizens during his period of active duty.  See the Veteran's claim for VA benefits dated in June 2005.  He has further stated that his psychiatric disorder is due to listening to combat stories of Veterans coming back from Vietnam as part of his in-service duties as a social worker.  See the July 2009 VA examination report.  

The Board notes that the Veteran was afforded a VA psychiatric examination in July 2009.  After examination of the Veteran, the VA examiner rendered a diagnosis of PTSD based on the Veteran's report that he was abused by his father when he was a child.  Moreover, M.H., D.O., indicated in August 2004 and November 2010 reports that the Veteran suffered from PTSD secondary to childhood as well as military experiences.  She further noted in her November 2010 report that based on the Veteran's report that he received mental health therapy in 1971, 1972, 1973, 1975, 1976, 2002, and 2004, "[H]e would have had to have been born with a genetic predisposition/susceptibility to Bipolar Disorder, but certainly his military experience, although not combat, would be sufficient enough stressor to trigger the disorder."  

Pertinently, the evidence of record does not show any psychiatric treatment of the Veteran prior to or during his military service.  In fact, the evidence of record does not show any treatment by the Veteran for his acquired psychiatric disorder until July 2004.  See a private treatment record from the Gratiot Community Hospital.  This was more than thirty years after the Veteran left service in March 1971.  In this connection, the Court has held on a number of occasions that a medical opinion premised upon an unsubstantiated account of a claimant is of no probative value.  See Godfrey v. Brown, 8 Vet. App. 113, 121 (1995); Bloom v. West, 12 Vet. App. 185, 187 (1999); Black v. Brown, 5 Vet. App. 177, 180 (1995).  Further, the opinions rendered by Dr. M.H. with respect to the Veteran's periods of mental health therapy appear to be based on an uncorroborated, unverified history provided by the Veteran.  While Dr. M.H. appeared to find the Veteran credible with respect to his reported stressor and in-service psychiatric trauma, her reports do not identify any probative supporting evidence that the in-service psychiatric trauma occurred as reported by the Veteran.

The Board also notes that the July 2009 VA examiner indicated in a March 2010 addendum that, after examination of the Veteran, "it is at least as likely as not that the Veteran's Bipolar disorder was aggravated by his active service and at least as likely as not additional stressors were in very close proximity, within less than a year of discharge."  Pertinently, the VA examiner did not review the Veteran's service treatment records prior to rendering his opinion.  After being provided with all of the Veteran's service treatment records, the VA examiner revised his opinion and concluded in a May 2010 addendum that "it is at least as likely as not that I cannot substantiate a connection for [the Veteran's] Bipolar disorder to the Military at this time."  The examiner provided a rationale for his changed conclusion in the May 2010 addendum noting that the revised opinion was based on a review of the Veteran's entire claims folder, to include his service treatment records which were absent any evidence of psychiatric treatment.  

The Board also observes that the Veteran reported on his March 1971 separation examination from active duty as well as multiple postservice examinations while on reserve duty that he sustained a head injury during childhood.      

There is no opinion of record that addresses whether there is clear and unmistakable evidence that the Veteran's acquired psychiatric disorder, to include PTSD, preexisted military service and, if it did, whether there is clear and unmistakable evidence that the psychiatric disorder was not aggravated by service.  See 38 U.S.C.A. §§ 1111, 1153 (West 2002), 1132; 38 C.F.R. §§ 3.304(b), 3.306 (2010); Wagner, supra; VAOPGCPREC 3-2003.  Accordingly, a remand for such opinion is required.  See 38 U.S.C.A. § 5103A(d) (West 2002); Barr v. Nicholson, 21 Vet. App. 303 (2007); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Accordingly, the case is REMANDED for the following action:

1. The RO should refer the case to the examiner who conducted the July 2009 VA psychiatric examination, if possible, for a supplemental opinion.  The claims folder must be made available to the examiner and the examiner should indicate in his report that the claims folder was reviewed.  

Based on a review of the claims folder, the examiner must:

a) Provide an opinion as to whether there is clear and unmistakable evidence that the Veteran had PTSD or any other acquired psychiatric disorder prior to his entry onto active duty;

b) If the VA examiner determines that the Veteran's current acquired psychiatric disorder pre-existed his military service, provide an opinion as to its onset and whether there is clear and unmistakable evidence that it was NOT aggravated to a permanent degree by the Veteran's military service beyond that which would be due to the natural progression of the disability.  

c) If the VA examiner determines that the Veteran's PTSD or any other acquired psychiatric disorder did not pre-exist his military service, provide an opinion as to its onset and whether it is at least as likely as not (i.e. 50 percent or greater probability) that the Veteran's current acquired psychiatric disorder is etiologically related to his military service.

If an opinion cannot be provided without further examination of the Veteran, such an examination must be provided.  The rationale for all opinions expressed must be provided.  The report prepared must be typed.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


